


FACILITIES, SUPPORT SERVICES, and BUSINESS AGREEMENT
August 8, 2014
This FACILITIES AND SUPPORT SERVICES AGREEMENT is effective as of July 1, 2014
between Tecogen Inc., a Delaware corporation (“Tecogen”), and American DG Energy
Inc., a Delaware corporation (“ADG Energy”).
    
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree this agreement
supersedes all similar agreements and amendments with the terms as follows:


1.Office and Infrastructure


Tecogen will provide to ADG Energy the following office and infrastructure
support services for a period from the effective date of this Agreement, which
is July 1, 2014; through the Termination Date (as such term is defined in
Section 2 below):


(a)Office Space. Approximately 3,282 allocated square feet of space in Tecogen’s
offices located at 45 First Avenue, Waltham, Massachusetts 02451 (the
“Building”), which shall include nine (9) offices, a shared conference room and
manufacturing space. Tecogen will also provide ADG Energy with water, sewer,
electrical, and other utility services, heating, ventilation and
air-conditioning, and cleaning and janitorial services. Tecogen may change the
space in the Building occupied by ADG Energy from time to time during the term
of this Agreement. Tecogen will provide such space and services at the Office
Space Flat Rate per month through December 31, 2015. The Office Space Flat Rate
is defined in Exhibit A. If additional space is provided, this flat fee will
increase at an agreed upon rate. Copy machine usage, office supplies, and
shipping, secretarial & receptionist services, Internet service, telephone
support IT support, and other agreed upon services are not included in the
monthly rate and will be billed separately.


(b)Personnel Support. Tecogen or ADG Energy will provide services to each other,
on an as-available basis, accounting, tax, treasury and financial services,
information systems services, human resource services, secretarial and such
other services and support as Tecogen or ADG Energy may request. Tecogen or ADG
Energy will be allocated the cost of such services at a rate equal to the
individual’s base salary times the Applicable Salary Rate in Exhibit A for each
employee or consultant assigned, but Tecogen or ADG Energy will only be required
to pay for such personnel while they are working on Tecogen or ADG Energy’s
behalf. ADG Energy shall record the time spent by such personnel on a
spreadsheet and Tecogen shall record the time spent on a time-card system but in
either case the hours spent should get pre-approved by management before any
work starts.


(c)Insurance and Employee Benefit Plans. To the extent it is able to do under
its then current plans and policies, Tecogen will include ADG Energy as a
covered entity under its liability, property and casualty, workers compensation
and other applicable business insurance policies. The costs of these insurance
programs will be charged to ADG Energy on an actual cost basis when available,
or in the case of general insurance be allocated to ADG Energy for its pro rata
share of the premiums. Management of the plans will be carried out jointly by
both companies and with no charge to each other.


(d)Product Pricing for Turnkeys and ADG Energy Projects: Tecogen agrees to sell
products (cogen and chillers) at its Best Dealer Price as defined in Exhibit A.
For the purposes of this calculation, Tecogen’s current SELECT pricing software
revision shall be used for standard models and listed options. Special options
shall be negotiated on a case-by-case basis. However, due to responsibilities
imposed on CHP equipment manufacturers for projects benefiting from NYSERDA PON
2568, an extra NYSERDA Fee shall apply for project review and monitoring
services required of Tecogen by NYSERDA. The NYSERDA Fee is defined in Exhibit
A.
(e)Spares Pricing: Spare parts shall be sold at our Best Contractor/Dealer Spare
Parts Discount as defined in Exhibit A.




--------------------------------------------------------------------------------






(f)Volume Discounts: Upon achieving $1M in total sales under the terms included
in this agreement for a single calendar year (combined parts and units) all
parts and modules thereafter shall be supplied in accordance with the Volume
Discount defined in Exhibit A.


(g)Representation: In the New England States and countries of the European
Union, ADG Energy shall have the right to purchase Cogeneration and chiller
products directly from Tecogen as described in the agreement so long as the ADG
Energy’s intended use is to retain long-term ownership of the Cogeneration
product and utilize it for the production and sale of electricity and thermal
energy (i.e., ADG Energy’s “Onsite” energy projects). In cases where Tecogen has
the opportunity to sell products to parties other than ADG Energy, for which the
intended use is to earn revenue from metered energy to third parties , Tecogen
shall pay a Location Royalty to ADG Energy as defined in Exhibit A. In cases
where ADG Energy has the opportunity to sell Cogeneration products to an
unaffiliated party in the New England States or the European Union and where
Tecogen has no other appointed representation in that specific region, ADG
Energy may buy/resell the Cogeneration product as specified under the terms of
this agreement. If, however, Tecogen has appointed a local exclusive
representative in that specific region or for that specific project, ADG Energy
will defer to the local representative for pricing and other specific details
for working cooperatively.


Representation rights may be terminated by either party upon 60 days’ notice,
without cause.


(h)Sourcing of Spares: Except in exceptional circumstances (such as ADG Energy
LLC), ADG Energy agrees to procure all parts for Tecogen modules from Tecogen.


(i)Service: Base Service Rates for all ADG Energy units contracted to Tecogen
are defined in Exhibit A.


(j)Service Commission: ADG Energy shall receive Service Commissions as defined
in and in accordance with Exhibit A.


(k)Billable Service: Billable Services provided by Tecogen shall be billed as
defined in and in accordance with Exhibit A.


(l)Non-exclusive Territories: For other territories and products ADG Energy
shall have non-exclusive rep status.


(m)Payments. All payments shall be paid no later than thirty (30) days following
the date of invoice.


1.Term


The term of this agreement commenced as of the effective date for one year,
renewable annually upon mutual written agreement.


3.     Representations and warranties of Tecogen


Tecogen represents and warrants to ADG Energy as follows, in each case as of the
Effective Date:


(a)Organization and Corporate Power. Tecogen is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, and is duly
qualified or registered to do business and is in good standing as a foreign
corporation in each jurisdiction in which the failure to be so qualified would
have a material adverse effect on Tecogen. Tecogen has all required corporate
power and authority to carry on its business as presently conducted, to enter
into and perform this Agreement and to carry out the transactions contemplated
by this Agreement.






--------------------------------------------------------------------------------




(b)Authority and Non-Contravention. Tecogen has full right, authority and power
under its Certificate of Incorporation and By-Laws to enter into this Agreement
and to carry out the transactions contemplated by this Agreement, and the
execution, delivery and performance by Tecogen of this Agreement have been duly
authorized by all necessary action under Tecogen’s Certificate of Incorporation
and By-Laws. This Agreement constitutes the valid and binding obligation of
Tecogen enforceable in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally or by
equitable principles, (b) as limited by laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies and (c) to
the extent that the enforceability of the indemnification provisions in this
Agreement may be limited by applicable law.


1.Representations And Warranties Of ADG Energy


In order to induce Tecogen to enter into this Agreement and to consummate the
transactions contemplated by this Agreement, ADG Energy makes to Tecogen the
representations and warranties contained in this Section 4, in each case as of
the date of this Agreement.


(a)Organization and Corporate Power. ADG Energy is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, and is duly
qualified or registered to do business and is in good standing as a foreign
corporation in each jurisdiction in which the failure to be so qualified would
have a material adverse effect on ADG Energy. ADG Energy has all required
corporate power and authority to carry on its business as presently conducted,
to enter into and perform this Agreement and to carry out the transactions
contemplated by this Agreement.


(b)Authority and Non-Contravention. ADG Energy has full right, authority and
power under its Certificate of Incorporation and By-Laws to enter into this
Agreement and to carry out the transactions contemplated by this Agreement, and
the execution, delivery and performance by ADG Energy of this Agreement have
been duly authorized by all necessary action under ADG Energy’s Certificate of
Incorporation and By-Laws. This Agreement constitutes the valid and binding
obligation of ADG Energy enforceable in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally or by equitable principles, (b) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies and (c) to the extent that the enforceability of the indemnification
provisions in this Agreement may be limited by applicable law.


2.General


(a)Independent Entities. Nothing in this Agreement shall be construed to
constitute Tecogen and ADG Energy as a partner, franchisee, or agent of one
another, nor shall either party have any authority to bind the other in any
respect. Neither party has the power to make contracts in the name of the other,
or to incur any liabilities whatsoever in the name of the other. Each party
shall remain an independent contractor responsible only for its own actions.


(b)Confidentiality. Unless otherwise expressly provided for in this Agreement,
both parties shall treat any information provided by or obtained from the other
as proprietary or confidential and shall not disclose any such confidential
information to any third party during the term of this Agreement or for a period
of five (5) years thereafter, except for information which (i) at the time of
disclosure, was published, known publicly or otherwise in the public domain;
(ii) after disclosure, is published, becomes known publicly or otherwise becomes
part of the public domain through no fault of the receiving party; (iii) prior
to the time of disclosure, is known to the receiving party as evidenced by its
written records and is not then subject to an obligation of confidentiality to
any third party; and (iv) after disclosure, is made available to the receiving
party in good faith by a third party under no obligation of confidentiality and
without restriction on its further disclosure by the receiving party.
Notwithstanding the preceding sentence, either party may disclose confidential
information of the other and this Agreement to their legal representatives




--------------------------------------------------------------------------------




and employees and advisers to the extent such disclosure is reasonably necessary
to achieve the purposes of this Agreement; or in connection with the filing and
support of patent applications; or as required by law or to comply with
applicable governmental regulations or court order; provided that if a party is
required to make such disclosure of the other party’s confidential information,
other than pursuant to a confidentiality agreement, it will give reasonable
advance notice to the other party of such disclosure and, save to the extent
inappropriate in the case of patent applications, will use its reasonable best
efforts to secure confidential treatment of such information in consultation
with the other party prior to its disclosure and disclose only the minimum
necessary to comply with such requirements.


(c)Amendments, Waivers and Consents. No provision of this Agreement may be
waived otherwise than by a written instrument signed by the party or parties so
waiving such covenant or other provision. No amendment to this Agreement may be
made without the written consent of ADG Energy and Tecogen.


(d)Governing Law. This Agreement shall be deemed to be a contract made under,
and shall be construed in accordance with, the laws of the Commonwealth of
Massachusetts, without giving effect to conflict of laws principles thereof.


(e)Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute one and the same instrument. One or more counterparts
of this Agreement may be delivered via telecopy, with the intention that they
shall have the same effect as an original counterpart hereof.


(f)Notices and Demands. Any notice or demand which is required or provided to be
given under this Agreement shall be deemed to have been sufficiently given and
received for all purposes when delivered by hand, telecopy, telex or other
method of facsimile, or five (5) business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested, or two
(2) business days after being sent by overnight delivery providing receipt of
delivery:


(i)if to Tecogen Inc., 45 First Avenue, Waltham, Massachusetts 02451, Attention:
President.


(ii)if to American DG Energy Inc., 45 First Avenue, Waltham, Massachusetts
02451, Attention: President.


(g)    Dispute Resolution


All disputes, claims, or controversies arising out of or relating to this
Agreement or the negotiation, validity or performance of this Agreement or the
transactions contemplated by this Agreement that are not resolved by mutual
agreement shall be resolved solely and exclusively by binding arbitration to
John Hatsopoulos (The CEO of Tecogen and ADG Energy, as well board member of
both companies) and Charles Maxwell (likewise Tecogen board member and chairman
of the board of directors for ADG Energy). Hereby referred to as “the process”.


The parties covenant and agree that they will participate in the process in good
faith and that they will share equally its costs, except as otherwise provided
herein. The arbitrator(s) may in their discretion assess costs and expenses
against any party to a proceeding. Each of the parties hereto irrevocably and
unconditionally consents to the exclusive use of the process described above to
resolve all disputes, claims or controversies arising out of or relating to this
Agreement or any other agreement executed and delivered pursuant to this
Agreement or the negotiation, validity or performance hereof and thereof or the
transactions contemplated hereby and thereby and further consents to the
jurisdiction of the courts of the Commonwealth of Massachusetts for the purposes
of enforcing the arbitration provisions of Section 5(g) of this Agreement.


(a)Assignment. The rights and obligations of the parties under this Agreement
may not be assigned or transferred in any manner without the prior express
written approval of the other party. This




--------------------------------------------------------------------------------




agreement will terminate in the event of a change in control as the result of a
merger, consolidation, or change in the Chief Executive Officer of either
organization.


IN WITNESS WHEREOF, the parties hereto have caused this Facilities and Support
Services Agreement to be duly executed and delivered by their proper and duly
authorized representatives as of the effective day first above written.


Dated: July 1, 2014


TECOGEN INC.                     AMERICAN DG ENERGY INC.
                




By:    /s/ Robert A. Panora                By:    /s/ Gabriel Parmese
Name:    Robert A. Panora                Name:    Gabriel Parmese
Title:    Chief Operating Officer                Title:    Chief Financial
Officer








